BARKER, Judge,
concurring specially.
¶ 30 I agree with the result, but not all of the reasoning. For that reason, I write separately.
¶31 The majority correctly rejects the proposition from Mejia v. Community Hospital of San Bernardino, 99 Cal.App.4th 1448, 122 Cal.Rptr.2d 233, 237 (2002) that a patient who relies on a hospital to provide her with a physician may reasonably presume that the physician is an agent of the hospital unless the patient has reason to know otherwise. Supra ¶¶ 9-12. The majority properly sets forth the three-prong test for apparent agency in Arizona: (1) conduct by the principal from which a third party could conclude that a person is authorized to act on the principal’s behalf, (2) reliance on that conduct by the third party, and (3) the reliance is reasonable. Reed v. Gershweir, 160 Ariz. 203, 205, 772 P.2d 26, 28 (App.1989); Miller v. Mason-McDuffie Co. of S. Cal., 153 Ariz. 585, 589, 739 P.2d 806, 810 (1987); supra ¶ 7. All three elements must be shown. Reed, 160 Ariz. at 205, 772 P.2d at 28. Accordingly, the failure to establish any one element means that there is no apparent agency as a matter of law.
¶ 32 I agree with the majority that there is no evidence in this record, as to element two, from which a trier of fact could conclude that Mrs. Henry relied upon any conduct of the hospital that the doctor here was the hospital’s agent. Supra ¶¶ 25-28. Judgment as a matter of law in favor of FMC is therefore appropriate. Having found that element two was not satisfied, we need not discuss (and particularly need not determine) issues pertaining to element one. Those issues include whether (a) the alleged conduct was a representation of agency by the alleged principal, supra ¶¶ 19-24, and (b) whether negligent conduct, as well as intentional or inadvertent conduct, may satisfy the conduct requirement of element one. Supra ¶ 13.
¶ 33 Because the resolution of both these aspects of element one of the apparent agency test are not necessary to our decision, those portions of the opinion are dicta. Town of Chino Valley v. City of Prescott, 131 Ariz. 78, 81, 638 P.2d 1324, 1327 (1981) (stating dictum is a “court’s statement on a question not necessarily in the case and, hence, is without force of adjudication”). For that reason, I do not join in those portions of the opinion. For that same reason, and because the resolution of those issues is not straightforward (as the majority notes, supra ¶ 13, there are eases from this court that can be construed to be in disagreement with eases from the Arizona Supreme Court), I do not take up those issues in this concurrence. *372Those issues are best left to a day when a case requires that we resolve them.